DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 04 August 2022 in response to the Non-final Office Action mailed on 03 August 2022 has been considered.  Claim(s) 1-11 and 14-20 is/are pending.  Claim(s) 12 and 13 has/have been canceled.  Claim(s) 1-11 and 14-20 has/have been examined in this action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,696,479 B2 to Marks et al.

Regarding claim 8, Marks et al. disclose a building having a seating area (benches shown in Fig.2), the seating area having at least one table element and at least one seating element (bench structures can be used as both seats and tables), wherein a platform (floor within 3, Fig.3), on which the at least one table element and the at least one seating element are arranged, is provided, and wherein at least one elevation device (20, 22) for raising the platform is arranged in an area below the platform (clamping and rail extend below the platform), the eatery having a top (top portion of 3) supported by a plurality struts (framing members of 3 which are secured to the horizontal framing members) which are anchored at their bottom ends in exterior wall elements (horizontal framing members).  
The preamble of the claim recites “an eatery” which is a recitation of intended use of the structure. The building of Marks can be used as an eatery just as any building can be used as an eatery.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5, 7, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,817,345 to McGlew in view of US 7,978,055 B2 to Garcia.

Regarding claims 1, 17, and 18, McGlew discloses an eatery having at least one table element and at least one seating element (16), wherein an accessible platform (14, 14b), on which the at least one table element and the at least one seating element is arranged, is provided, and wherein at least one elevation device (22, 12) for raising the accessible platform is arranged in an area below the accessible platform (Fig.1). McGlew also discloses raising the platform from a first position on ground level to a second position at a level elevated as compared to the ground level (Fig.1; solid 14 to broken line 14).
McGlew discloses a movable restaurant but does not specifically disclose one or more computing devices, wherein instructions are executed by the one or more computing devices to perform: receiving a food or drink order on an interface device; and in response to the food or drink order moving the accessible platform from a first position on ground level and a second position at a level elevated as compared to the ground level.
Garcia discloses providing computing devices (20, 30, etc.), specifically tables (10) having one or more computing devices (16, 20, 28, 30), wherein instructions are executed by the one or more computing devices to perform: receiving a food or drink order on an interface device (Column 1, lines 63-65; Column 2, lines 48-50; Column 3, lines 27-33).
McGlew in view of Garcia do not specifically disclose moving a platform in response to the drink order, or in response to time elapsing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tables of the eatery of McGlew with embedded touch screens, computing means, and communication means as taught by Garcia so to create a user-friendly table setting for patrons. Having touch screens provides users with privacy and the ability to make orders or ask questions at their own leisure. 
One of ordinary skill in the art would routinely be able to control the movement of the platform with the inputs from the tables of Garcia. Garcia teaches screens, control panels, computing means, servers, communication links, network switches, card readers, key pads, etc. The combination of elements would allow one of ordinary skill in the art to allow the computing device to communicate with the controls of the platform, thereby allowing the platform to react to specific inputs or to react to set time limits based on the inputs.
Regarding claim 2, McGlew discloses wherein the accessible platform is rotatable (Abstract; Column 3, lines 4-5) around a vertical axis, the platform having a window area (curved wall 18 has a window for view).
 McGlew discloses a window area but does not disclose a plurality of window areas.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the panoramic wall of McGlew with a plurality of window areas so to enable the patrons of the eatery to maintain a desired view while dining but to allow the window areas to be individually cleaned or replaced if damaged, broken, scratched, etc.
Regarding claims 3, 19, and 20, McGlew discloses wherein an at least practically closed cabin space (14) is disposed on the accessible platform, in which the at least one table element and the at least one seating element are included (16).
Garcia discloses a credit card reader (38) integrated into the table element for the processing of orders (Column 1, lines 15-20), and a touch screen (16) imbedded in the table element (Column 2, lines 63-65), the touch screen having control commands (Column 3, lines 8-17).
Regarding claim 5, McGlew discloses wherein the cabin space (14b) is enterable 2Application No.: 14/901,429via at least one access opening (12c).
McGlew discloses access openings along the central column but does not specifically disclose wherein the access opening has a door element which is lockable, pivotable, and slidable.
It is notoriously well known that an access opening has a door element. It if further well known that door elements are lockable, pivotable, and slidable for safety, protection, and access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a door element on the access of the eatery of McGlew such that the door element is slidable, pivotable, and lockable so to maximize the opening of the access to allow deliveries, large groups, etc. as well as to allow the door to be locked to prevent theft and also to protect the eatery.
Regarding claim 7, McGlew discloses wherein in its basic position, the platform is surrounded by a cordon (exterior wall of 14).
McGlew does not specifically disclose wherein the exterior wall of the eatery includes one or more lights connected to the cordon, the configured to show if eatery is currently occupied.  
Providing lights to an exterior wall of a building, specifically an eatery is well known in the art. Lights are known to be used to illuminate areas, provide signage, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided lights on the exterior wall McGlew so to illuminate the building as well as illuminate the access points of the building. Having lights illuminated can also signal that the building is occupied by a worker, owner, or patron. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,817,345 to McGlew in view of US 7,978,055 B2 to Garcia in view of US 8,696,479 B2 to Marks et al.

Regarding claim 4, McGlew discloses a cabin space having a viewing area configured to allow for unimpeded observation of the environment and a projection wall (18).  
McGlew does not disclose the cabin space has a top and wherein at least one exterior wall is disposed, on the inside of which the at least one seating element is arranged or integrated, the top transparent and made of an acrylic glass configured to allow for unimpeded observation of the environment and a projection wall.  
Marks et al. disclose providing a top (Fig.2) having at least one exterior wall (outer wall of Fig.2), at least one seating element (benches shown in Fig.2) arranged on the inside of the exterior wall (benches are located inside of the wall), the top being transparent and made of safety glass (Column 4, lines 5-6) configured to allow for unimpeded observation of the environment and a projection wall (Fig.2; provides unimpeded view and can be used as a projection wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cabin space of McGlew having a top as taught by Marks et al. so to provide the user with a planetarium type environment, providing views of the sky etc. Further it would have been obvious to provide a vault-like top so to make to the interior cabin appear larger since the ceiling would be greater height.
It also would have been obvious to one of ordinary skill in the art to have formed the top from a safety glass as taught by Marks, specifically an acrylic safety glass, since one of ordinary skill in the art knows the properties which make acrylic glass the better choice, such as lighter weight, higher impact resistance, ability to shatter with blunt edges, and greater strength.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,696,479 B2 to Marks et al.

Regarding claim 9, Marks et al. do not disclose the annular member configured to accommodate a plurality of loudspeakers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the framing members of the annular member of Marks with loudspeakers so to enable announcements to be made within the cabin space and well as to enable music or vocals to be played to set the mood of the cabin space of the structure.
Regarding claim 15, Marks et al. disclose a transparent top (Fig.2; Column 4, lines 5-6) and made of a safety glass (Column 4, lines 5-6) configured to allow for unimpeded observation of an environment and a projection wall (Fig.2).  
Marks et al. do not specifically disclose acrylic glass.
It also would have been obvious to one of ordinary skill in the art to have formed the top of Marks et al. from an acrylic safety glass, since one of ordinary skill in the art knows the properties which make acrylic glass the better choice, such as lighter weight, higher impact resistance, ability to shatter with blunt edges, and greater strength.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,696,479 B2 to Marks et al. in view of US 4,817,345 to McGlew.

Regarding claim 14, Marks et al. disclose a central vertical axis, but does not specifically disclose wherein the platform is rotatable around a vertical axis. 
McGlew discloses wherein the platform is rotatable around a vertical axis (14 is rotated around track 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the platform of Marks et al. so to rotate about the central axis as taught by McGlew so to provide a platform which provides a patron with revolving views without the need to walk around the platform. A patron can sit at a bench or chair and enjoy a 360-degree views of the surrounding area. Further the ability to rotate the platform enables one to orient a patron in a desired position.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,696,479 B2 to Marks et al. in view of US 7,978,055 B2 to Garcia.

Regarding claim 16, Garcia discloses a credit card reader (38) integrated into the table element for the processing of orders (Column 1, lines 15-20), and a touch screen (16) imbedded in the table element (Column 2, lines 63-65), the touch screen having control commands (Column 3, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tables of the eatery of Marks et al. with embedded touch screens and credit card readers as taught by Garcia so to create a user-friendly table setting for patrons. Having touch screens provides users with privacy and the ability to make orders or ask questions at their own leisure. It also would have been obvious to enable the touchscreen to control the movement of the eatery to a degree that is safe to control by the patron.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 580 708 B1 to Leblay in view of US 7,978,055 B2 to Garcia.

Regarding claims 1, 17, and 18, Leblay discloses a building having at least one table element and at least one seating element (tables and chairs within a building), wherein an accessible platform (9, 19), on which the at least one table element and the at least one seating element is arranged (inside of building), is provided, and wherein at least one elevation device (10) for raising the accessible platform is arranged in an area below the accessible platform.
Leblay discloses a movable platform but does not specifically disclose one or more computing devices, wherein instructions are executed by the one or more computing devices to perform: receiving a food or drink order on an interface device; and in response to the food or drink order moving the accessible platform from a first position on ground level and a second position at a level elevated as compared to the ground level.
Garcia discloses providing computing devices (20, 30, etc.), specifically tables (10) having one or more computing devices (16, 20, 28, 30), wherein instructions are executed by the one or more computing devices to perform: receiving a food or drink order on an interface device (Column 1, lines 63-65; Column 2, lines 48-50; Column 3, lines 27-33).
Leblay in view of Garcia do not specifically disclose moving a platform in response to the drink order, or in response to time elapsing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tables of the eatery of Leblay with embedded touch screens, computing means, and communication means as taught by Garcia so to create a user-friendly table setting for patrons. Having touch screens provides users with privacy and the ability to make orders or ask questions at their own leisure. 
One of ordinary skill in the art would routinely be able to control the movement of the platform with the inputs from the tables of Garcia. Garcia teaches screens, control panels, computing means, servers, communication links, network switches, card readers, key pads, etc. The combination of elements would allow one of ordinary skill in the art to allow the computing device to communicate with the controls of the platform, thereby allowing the platform to react to specific inputs or to react to set time limits based on the inputs.
The preamble of the claim recites “an eatery” which is a recitation of intended use of the structure. The building of Leblay can be used as an eatery just as any building can be used as an eatery.
Regarding claim 2, Leblay discloses wherein the accessible platform is rotatable around a vertical axis (16 and 17, Fig.3), the accessible platform having a plurality of window areas (windows, Fig.1).  
Regarding claims 3, 19, and 20, Leblay discloses wherein cabin space is disposed on the accessible platform (floor of the building), in which the at least one table element and the at least one seating element are included (inside of building).
Leblay does not disclose a credit card reader integrated into the table element for processing of orders, wherein a touchscreen is imbedded in the table element, the touchscreen having control commands for a rotation speed of the accessible platform.  
Garcia discloses a credit card reader (38) integrated into the table element for the processing of orders (Column 1, lines 15-20), and a touch screen (16) imbedded in the table element (Column 2, lines 63-65), the touch screen having control commands (Column 3, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tables of the eatery of Leblay with embedded touch screens and credit card readers as taught by Garcia so to create a user-friendly table setting for patrons. Having touch screens provides users with privacy and the ability to make orders or ask questions at their own leisure. It also would have been obvious to enable the touchscreen to control the movement of the eatery to a degree that is safe to control by the patron.
Regarding claim 5, Leblay discloses wherein the cabin space is enterable 2Application No.: 14/901,429via at least one door element (Fig.1).  
Leblay does not specifically disclose wherein the door element is lockable, pivotable, and slidable.
It is notoriously well known that an access opening has a door element. It if further well known that door elements are lockable, pivotable, and slidable for safety, protection, and access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the door element of the access of the building of Leblay to be slidable, pivotable, and lockable so to maximize the opening of the access to allow deliveries, large groups, etc. as well as to allow the door to be locked to prevent theft and also to protect the eatery.
Regarding claim 6, Leblay discloses wherein the at least one elevation device (10, Fig.1) is provided with tubes to be pushed in and pulled out telescopically using an elevation drive, by which the platform can be moved in height.
Regarding claim 7, wherein in its basic position, the platform is surrounded by a cordon (fence around 19).
Leblay does not specifically disclose wherein fence of the building includes one or more lights connected to the fence, the configured to show if eatery is currently occupied.  
Providing lights to an exterior wall of a building, specifically an eatery is well known in the art. Lights are known to be used to illuminate areas, provide signage, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided lights on the fence of Leblay so to illuminate the building as well as illuminate the access points of the building. Having lights illuminated can also signal that the building is occupied by a worker, owner, or patron. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,072,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive. 
Applicant simply states that the prior art does not teach the limitation of moving the platform in response to a food order or a predetermined elapsed time. This is not found to be persuasive. The reference of Garcia teaches enough for one of skill in the art to use to the controls of the tables of the restaurant to control the movement of the platform of the base references. Programming a computing device to control a movement in response to a command is well known in the art and is not a novel concept.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635